DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 2, “of an inch” has been inadvertently deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg, US 4,047,400.
Regarding claim 1, Thorneburg teaches an elastic, comprising:
a band (figure 1) consisting of a yarn (abstract, line 4) knitted into a continuous loop with a continuous knit (column 3, line 18, “circular hosiery knitting machine”, and line 49, “seamless”), a width of each knit being at least about twice the diameter of the yarn (apparent from figures 3-5), the continuous loop (column 3, line 18) , the edges of the continuous loop being rolled inwardly (figure 1 and column 2, lines 32-39) about a circumference of the band into a rolled configuration, the band (figure 1) being stretchable (column 3, line 43, “elastic yarn”) and resilient (column 3, lines 5-6, “stretchability”) while in the rolled configuration a central opening defined by the band, the central opening having an inner diameter of at least 1 1/2 inches while the band is in the rolled configuration and unstretched (figure 1, wrist band).

Accordingly, Thorneburg teaches all of the claimed embodiment except:
--the continuous loop having an unrolled configuration in which an outer diameter of the continuous loop exceeds a cylinder height of the continuous loop--, and
--a stretchability of the band while in the rolled configuration being sufficient to increase the outer diameter of the continuous loop to at least 4 inches--.
Regarding the unrolled configuration in which an outer diameter of the continuous loop exceeds a cylinder height of the continuous loop, see Thorneburg Figure 1, directed to the wrist band.  This is a folded configuration having the outer ply 10 and inner ply 11.  Inner ply 11 has first and second cylindrical sections 12 and 13 knit together with a connector tab 14.  However, Thorneburg also teaches the knit absorbent band can be knit to a larger size that can be worn around the head.  See column 1, lines 29-32.   In this embodiment, the unrolled or unfolded configuration would meet the limitation that the outer diameter of the continuous loop exceeds the cylinder height of the continuous loop.  In addition, the width of the final product as compared to the diameter thereof would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Changes in size and shape are aesthetic design changes which are dependent upon user preference and prima facie obvious in the lack of a showing of criticality as set forth in MPEP 2144.04.
Regarding the stretchability of the band while in the rolled configuration being sufficient to increase the outer diameter of the continuous loop to at least 4 inches, Thorneburg teaches a headband or wrist band knitted with elastic yarn.  Column 1, line 56.  Thorneburg states the band is stretchable to provide a smooth fit on the wearer.  Column 1, lines 59-62.  Thorneburg does not state exactly how stretchable the band is.  However, claim 1 does not require the dimensions of the initial unstretched 
Regarding claims 2, 3 and 4, Thorneburg does not show the toroidal configuration but if the head band were rolled it would maintain the toroidal configuration.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roll a head band for a tighter fit as desired.  Regarding claims 3 and 4, Thorneburg does not explicitly teach the inner diameter of the band-central opening is at least 1 3/4 inches while the band is in the rolled configuration (claim 3), or the inner diameter of the band-central opening is at least 2 inches while the band is in the rolled configuration (claim 4).  
Regarding claims 5 and 6, Thorneburg does not show the thick hair elastic wherein an outer diameter of the band is at least 2 inches (claim 5), nor the outer diameter of the band is at least 2 1/4 inches (claim 6).
Figure 1 of Thorneburg is directed is a wrist band which appears to show the dimensions of claims 3-6. In addition, Thorneburg also teaches the knit absorbent band can be knit to a larger size that can be worn around the head.  See column 1, lines 29-32.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the head band would have a wider outside diameter than the wrist band and the central opening would exceed the dimensions of the opening and outer diameter as claimed.   Further, as set forth in the MPEP, changes in size and shape 
Regarding claim 7, Thorneburg does not show the thick hair elastic wherein a thickness of the band in the rolled configuration is about 1/4 inch.  Regarding claim 8, Thorneburg does not show the thick hair elastic wherein a width of the band in the rolled configuration is about five-eighths of an inch or greater.  Both of these thickness are dependent upon the denier of the yarn and the number of foldings and if the wearer folds over the head band or sweat band, or whether the head band is designed for colder weather, which would increase the overall thickness of the head band as desired by the wearer.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thorneburg headband or wrist band to be thicker or thinner depending on user preference with the expectation of success.
Regarding claims 9 and 10, Thorneburg teaches a knit of the band and a fiber of the band at least partially imparts the band with stretchability and resilience while in the rolled configuration (column 1, lines 50-62).  According to Thorneburg, the band is preferably knit with a stretchable body yarn and may include a moisture absorbent terry yarn knit in plated relationship with the body yarn in either one or both of the inner and outer plies to form terry loops extending outwardly therefrom.  The band may also include an elastic yarn inlaid with the body yarn stitch loops in either one or both of the inner and outer plies. The body yarn may be moisture absorbent, such as cotton or a blend of cotton and synthetic, and a stretchable or elastic yarn may be incorporated in the band to provide stretchability and a snug fit on the wearer.
Regarding claim 11, Thorneburg teaches an elastic band comprising:
a band (figure 1) comprising a stretchable (column 3, line 43, “elastic yarn”), resilient material knitted or woven  into a continuous loop, with a continuous knit (column 3, line 18, “circular hosiery knitting machine”) or weave and a width of each knit or weave being at least about twice the diameter 
Although Thorneburg does not state the wristband or head band is a thick hair elastic that holds thick gatherings of hair together, the Thorneburg head band and wrist band is capable of the use recited in view of its elastic nature and similar structure.  Regarding the rolled and rounded edges, the Thorneburg band is generally planar with rounded edges but could be made more rounded or rolled depending on the yarn denier and the intended use of the head or wrist band as for colder weather and the wearer’s choice.  
Regarding claim 12, Thorneburg does not teach the central opening has a diameter of about 1 3/4 inches or more while the band is in the rolled configuration.  
Figure 1 of Thorneburg is directed is a wrist band which appears to show the dimensions of claim 12.  In addition, Thorneburg also teaches the knit absorbent band can be knit to a larger size that can be worn around the head.  See column 1, lines 29-32.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the head band would have a wider outside diameter than the wrist band and the central opening would exceed the dimensions of the opening and outer diameter as claimed.   Further, as set forth in the MPEP, changes in size and shape are aesthetic design changes and prima facie obvious, and which are dependent upon user preference in the lack of a showing of criticality as set forth in MPEP 2144.04.
Regarding claim 13, Thorneburg does not teach the band has a thickness of about one-fourth of an inch while the band is in the rolled configuration.  Regarding claim 14, Thorneburg does not teach the band has a width of about five-eighths of an inch while the band is in an unrolled configuration.
Both of these thickness are dependent upon the denier of the yarn and the number of foldings and if the wearer folds over the head band or sweat band, or whether the head band is designed for colder weather, which would increase the overall thickness of the head band as desired by the wearer.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Thorneburg headband or wrist band to be thicker or thinner depending on user preference with the expectation of success.
Regarding claim 15, Thorneburg teaches the knit of a weave of the band at least partially imparts the band with stretchability and resilience.   See column 1, lines 50-62.  According to Thorneburg, the band is preferably knit with a stretchable body yarn and may include a moisture absorbent terry yarn knit in plated relationship with the body yarn in either one or both of the inner and outer plies to form terry loops extending outwardly therefrom.  The band may also include an elastic yarn inlaid with the body yarn stitch loops in either one or both of the inner and outer plies. The body yarn may be moisture absorbent, such as cotton or a blend of cotton and synthetic, and a stretchable or elastic yarn may be incorporated in the band to provide stretchability and a snug fit on the wearer.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carriedo, US 2014/0048094 in view of Thim, US 5,758,671.  
Regarding claim 16, Carriedo teaches a method for holding hair in a gathered arrangement (abstract), comprising
a thick hair elastic consisting of a band (figures) defined by a continuous loop of knit fabric (figure 5A) including ends rolled inwardly toward each other (figure 5A, paragraph [0025], lines 8-10) to 
placing a hand of the individual within a central opening of the thick hair elastic; stretching a band of the thick hair elastic and increasing a size of the central opening to an inner diameter of about four inches or more with the hand; pulling at least some of the hair of the individual together to provide gathered hair; placing the central opening of the thick hair elastic over and around the gathered hair; and releasing the thick hair elastic onto the gathered hair (paragraphs [0034 – 0036].
Accordingly, Carriedo teaches the claimed embodiments except:
--wearing a thick hair elastic around a wrist of an individual until use of the thick hair elastic in hair of the individual is desired,  and removing the thick hair elastic from the wrist--.
Thim exemplifies that wearing hair ornaments on the wrist is known.  See sheet 1 of 5, wherein the wearing accessory can be worn in the hair or on the wrist for ornamental purposes.  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the Carriedo hair appliance on the wrist of the user as shown by Thim for the purpose of ornamentally carrying the hair appliance before use.
Regarding claim 17, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to double the appliance if a tighter bun were desired.
	Regarding claim 18, Carriedo does not teach pulling the thick hair elastic from the gathered hair to remove the thick hair elastic from the gathered hair without snagging or pulling the gathered hair, however, this is inherently an objective of anyone removing a pony tail in order to prevent yanking out a hair or two and causing hair damage and a painful reaction.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove a pony tail without snagging the hair to prevent hair damage and/or pain.
Regarding claim 19, It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the Carriedo hair appliance on the wrist of the user as shown by Thim for the purpose of ornamentally carrying the hair appliance before use.
Regarding claim 20, further comprising: washing the thick hair elastic, neither Thim nor Carriedo teach this step. However, and in particular with regard to clothing items, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wash a garment from time to time as is necessary.   Accordingly, it would be obvious to wash the Carriedo wearing apparel, which is stitched and made from socks (figure 5A), in order to remove soiling which occurs in the ordinary course of wearing apparel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772                                
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772